

116 S4713 IS: Coronavirus Unemployment Benefits Tax Relief Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4713IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Durbin (for himself, Ms. Baldwin, Ms. Stabenow, Mr. Reed, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exempt a portion of unemployment compensation received during 2020 from income taxes.1.Short titleThis Act may be cited as the Coronavirus Unemployment Benefits Tax Relief Act.2.Suspension of tax on portion of unemployment compensation(a)In generalSection 85 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(c)Special rule for 2020In the case of any taxable year beginning in 2020, gross income shall not include so much of the unemployment compensation received by an individual as does not exceed $10,200..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.